Citation Nr: 1410306	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to September 1975 as well as during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the RO in New Orleans, Louisiana. 

In September 2011, the Veteran appeared for a hearing before the undersigned. A transcript of the proceeding is of record.

These matters were most recently before the Board in May 2012.  At that time, the Board remanded the appeal to the RO for additional substantive development.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 


FINDING OF FACT

A chronic disorder of the right and/or left knee was not shown during active service, arthritis of the right and/or left knee was not shown within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of left and/or right knee was is etiologically related to his period of active service or to any period of ACDUTRA or INACDUTRA in the United States Air Force Reserves. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via a pre-adjudication October 2007 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in these letters.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO obtained his service treatment records from his period of active and Reserve service, as well as identified VA and private treatment records.  During the hearing before the undersigned, the Veteran testified that private treatment records, dated from 1983 to 1984, no longer existed.  (Transcript (T.) at page (pg.) 14)).  In addition, although the Veteran testified that he would submit an opinion from Dr. G. relating his current knee problems to his in-service knee pain, this opinion was not provided.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist a Veteran with a claim is not a one-way street. If he wishes help in developing his claim, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, in May 2012, the Board remanded the claims on appeal for additional substantive development, to include obtaining additional VA treatment reports from the Louisiana Veterans Health Care System and service hospital records form Kessler Air Force Medical Center related to the Veteran' knee surgery in 1975 or 1976, and scheduling him for a VA examination with an opinion to determine the etiology of the Veteran's right and left knee.  

In response to its May 2012 remand directives, the Board received VA treatment reports from the New Orleans, Louisiana VA Medical Center, dated from June 2008 to April 2012.  A June 2012 Memorandum of Unavailability reflects that service hospital records of the Veteran from Keesler Air Force Medical Center could not be located.  Finally, VA examined the Veteran to determine the etiology of his right and left knee disabilities in May 2012.  A copy of the May 2012 VA examination report is of record.  

The May 2012 VA examiner reviewed the Veteran's claims files, to include, but not limited to, his service treatment records, considered the Veteran's lay history and rendered an appropriate opinion based on the questions presented to them by the Board.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims files, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements and service and post-service treatment records and provided a complete rationale for the opinion stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues being decided herein have been met.  38 C.F.R. § 3.159(c)(4) (2013).

Further, given the foregoing, the Board finds that the RO has substantially complied with the its May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for right and left knee disabilities.

Some discussion of the Veteran's hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances. The issues on appeal was identified as entitlement to service connection for a bilateral knee disorder at the hearing.  Information was also elicited from the Veteran concerning the onset of his right and left knee symptoms, when he was initially diagnosed with right and left knee disabilities, as well as the manner these conditions were felt to be related to his periods of active duty and Reserve service.  Relevant evidence, in particular treatment records, were also identified from the Veteran.  

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).   In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)  (2008).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the claims for service connection for right and left knee disorders during his period of active military service. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  

III. Merits Analysis

The Veteran contends that his current bilateral knee disorder had its onset during his period of active military service.  He maintains that he did not have any problems after discharge from active military service in 1975 until he entered the Reserves in 1983 and began to run.  (T. at pg. 12).  He contends that from 1983 to 2002 he saw his personal physician for his knees.  Id.  

The Veteran currently has degenerative joint disease of the right and left knees.  (See May 2012 VA examination report).  Thus, Shedder/Caluza element number one (1), evidence of a current disability, has been met.  

With regards to Shedder/Caluza element (2), evidence of an in-service disease or injury, service treatment records from the Veteran's period of active military service reflect that upon enlistment into service, his lower extremities were found to have been "abnormal".  However, the examining physician noted that a physical evaluation of the knees was negative for any pathology.  On a March 1972 Report of Medical History, the Veteran indicated that he had had a "trick" or locked knee.  The examining physician reported that the Veteran had injured his "knee" playing football in high school.  The examiner indicated that occasionally the Veteran's "knee" would give way, but that there was no evidence of any swelling or locking of "the knee."  

As a physical evaluation of the Veteran's knees at service entrance in 1972 was negative for any chronic right or left knee disability, the presumption of sound condition at service entrance attaches with respect to the Veteran's knees.  Clear and unmistakable evidence to rebut the presumption of soundness has not been presented.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2013).  His claim of entitlement to service connection for right and left knee disabilities is one of direct service connection, as opposed to aggravation of a preexisting disability.    

In July 1972, the Veteran was seen for left knee pain.  A physical evaluation of the left knee was within normal limits.  The examining clinician entered an impression of myalgia.  The Veteran was instructed to apply heat and an Ace wrap.  In August 1973, the Veteran was seen in the orthopedic clinic for possible ligament disease of the left knee.  X-rays of the left knee were negative.  In August 1974, the Veteran returned to the orthopedic clinic and complained of recurrent "'buckling'" of the knees, which was greater on the left than the right.  A physical evaluation of the knees revealed bilateral subluxation of the patellas and mild tenderness of the left patella.  X-rays of the knees revealed mild subluxation of the patella that was prolongated [illegible word].  The examining clinician diagnosed the Veteran with [illegible] left knee.  

On Reports of Medical History, dated in July and December 1975 and March 1977, the Veteran indicated that he had had a "trick" or locked knee.  The July 1975 examining clinician reported that the Veteran's reports of having had a "trick" or locked knee referred to him having experienced left knee pain in 1973, but that he had not had any additional problems since that time.  The Veteran reported that his knee pain was related to climatic conditions.  The July 1975 examining clinician found the Veteran's left knee to have been non-disabling.  A service discharge examination report from the Veteran's period of active military service is not of record.  

In March 1977, the Veteran reported that he had undergone a "knee operation" at the age of 23 at Keesler Air Force Medical Center.  He noted that he had applied for compensation because of his knee problems.  A September 1988 enlistment examination report of the United States Air Force Reserves reflects that the Veteran's lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having a "trick" or locked knee.  He described his health as "good."  Examination reports dated in 1992 and 1997 are also negative for any complaints, findings, or diagnosis of a knee problem.  In January 2006, the Veteran complained of intermittent, post-exertion right knee pain.  It was noted that the Veteran had been recommended not to run, but that he walked one (1) mile, three (3) times a week.  As there is evidence of in-service complaints and treatment referable to the knees, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has been met.  

Regarding evidence of a nexus between the Veteran's current bilateral right and left knee disabilities and his in-service treatment for knee pain (Shedden/Caluza element (3)), the Board finds that the preponderance of the evidence of record is against this element of the claims.  There is one (1) VA opinion that is against the claims.  After reviewing the claims files, conducting a physical examination of the knees, and taking into consideration the Veteran's lay history that is consistent with that previously reported herein, a May 2012 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral knee disabilities had their onset during military service.  The VA examiner reasoned that the Veteran had experienced minor knee problems during [active] military service with no further treatment until 1983 (according to Veteran's report during the examination), despite having used his work health insurance to seek treatment for unrelated disabilities (e.g., hypertension).  In addition, the May 2012 VA examiner pointed to June 2007 x-ray reports of the Veteran's knees that contained a history that he had had right knee pain for the previous six (6) months and that his left knee showed changes that were better than those typical for someone of his age (55-years-old at the time of the 2007 examination) and his civilian job that required him to stand.  (See May 2012 VA examination report). 

The Board finds the May 2012 VA physician's opinion to be of high probative value in evaluating the Veteran's claims for service connection for right and left knee disorders.  The May 2012 VA physician's opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  This opinion is against the claims and is uncontroverted.  For these reasons the Board finds the VA opinion to be the most probative opinion of record with regards to the question of medical nexus of the Veteran's right and left knee disorders to his period of military service or to a period of ACDUTRA and INACDTURA.

In addition, as there is no evidence of any arthritis of the right or left knees within manifested to a compensable degree within a year of the Veteran's discharge from active military service in September 1975, service connection is also not warranted for either disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board has considered private treatment reports, dated in September 2001 and prepared by The Family Doctor's, containing an assessment of minimal degenerative changes about the right knee; November 2001 magnetic resonance imaging scan of the right knee showing suprapatellar joint effusion, chondromalaica of the [right] patella and mild pre-patellar soft tissue swelling; and June 2007 x-rays of the left knee that showed mild [degenerative] changes, there is no evidence of record, such as the Veteran's Reserve service treatment records, showing that he was on a period of ACDUTRA during that time. Even if the appellant's service statement record disclosed that his right and left knee arthritis was manifested to a compensable degree within a year of discharge from a period of ACDUTRA, the Board observes that the presumption does not apply to these periods.  38 C.F.R. §§ 3.307, 3.309; Biggins, supra. 

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and service.  Walker, supra.  The Veteran is competent to report symptoms, such as knee pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as to the Veteran's statements that he has had knee pain since discharge from active military in 1975, the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board again notes that on a July 1975 Report of Medical History, the examining physician noted that the Veteran reported not having any left knee pain since 1973.  Reference is also made to the 1988, 1992, and 1997 service examinations that were negative for any findings of a knee disorder.  Moreover, and of significant import, the Veteran provided no history or complaints of knee problems at the 1992 and 1997 examinations.  The Veteran testified before the undersigned that he had not sought any treatment for his knees form 1975 to 1983, when he resumed running in the Reserves.  (T. at pages (pgs.) 11-12)).  In addition, and as noted by the May 2012 VA examiner, from 1975 to 1983, the Veteran had sought treatment for unrelated disorders using his work health insurance.  Thus, the Veteran's statements reporting a long history of right and knee symptoms are contradicted by past records in which he sought treatment for physical disabilities other than his knees.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any right and left knee symptoms for at least eight years after discharge from active military service in 1975.  This long period without problems weighs against the claims.

Consideration is also given to the Veteran's assertion that his current right and left knee disabilities are related to a period of active military service .  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, low back disability,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the knees other specific tests (e.g., x-rays) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to etiologically link any in-service symptoms of knee pain to his currently diagnosed right and left knee disabilities.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


For the foregoing reasons, the claims for service connection for right and left knee disabilities must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


